Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




Dispensing Agreement


This Dispensing Agreement ("Agreement") is made as July 26, 2018 ("Effective
Date") between Vericel Corporation ("Vericel") and AllCare Plus Pharmacy, 50
Bearfoot Rd, Northborough, MA 01532 ("AllCare”).


Whereas, Vericel is a manufacturer of autologous cell chondrocyte products,
including MACI® (autologous cultured chondrocytes on porcine collagen membrane);


Whereas, AllCare, as a specialty pharmacy, provides dispensing services; and


Whereas, Vericel would like to utilize AllCare’s dispensing services for MACI
(collectively referred to herein as the "Product" or "Products") in the United
States and Puerto Rico ("Territory") pursuant to this Agreement.


Therefore, the Parties agree as follows.


1.Claim Submission and Management. Vericel hereby appoints AllCare as a
non-exclusive specialty pharmacy provider of the Products to physicians and
other healthcare providers ("Healthcare Providers") for the purpose of
implanting the Products in patients, and to the hospitals, outpatient surgical
centers or other similarly licensed facilities ("Healthcare Facilities") in
which surgical procedures involving the Products are performed.


1.1
AllCare acknowledges and agrees that [***], Vericel’s [***], will use certain
AllCare identifiers including, but not limited to, provider name, address,
National Provider Identifier (NPI), taxonomy, and other information necessary to
perform [***] related to the Product. AllCare acknowledges and agrees that [***]
may use the following:  AllCare Plus Pharmacy, 50 Bearfoot Rd, Northborough, MA
01532; NPI 1902167596 and any other required identifiers.



1.2
AllCare authorizes Vericel’s contractor, [***], with which it will enter into a
Business Associate Agreement, to act as an authorized representative of AllCare
with respect to [***] services for the Product. If required by Healthcare
Providers, Healthcare Facilities, or insurers (collectively “Payors”), AllCare
agrees to provide [***] with a Designation of Authorized Representative letter
which [***] may provide to Payors.



1.3
Vericel’s contractor shall conduct [***], which shall also include [***]
required by Payors, including [***] and/or other relevant materials
(collectively “Case Materials”). AllCare agrees that Vericel’s contractor may
utilize any [***] to make submissions of Case Materials to Payors.



1.4
AllCare agrees and authorizes Vericel and its contractor to [***] as a medical
benefit. Vericel shall not modify existing agreements between AllCare and Payors
concerning pharmacy benefits.



1.5
AllCare agrees that Vericel’s contractor shall [***] which arise regarding the
Product, including the [***].





1 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


1.6
Vericel’s contractor shall advise [***] upon the implantation of the Product.
After the Product is implanted into a patient, AllCare shall be responsible for
the [***]. The Parties shall coordinate the manner of communications to the
patient regarding the [***].



1.7
AllCare shall cooperate with and work with Vericel and [***] regarding claim
submission and any claim appeal procedures. Such cooperation shall include
AllCare notifying Vericel within [***] day of receiving notices of denials or
claims otherwise rejected. If any Payor notifies AllCare that it plans to recoup
any payment previously made for a Product, AllCare shall notify Vericel within
[***] day.



1.8
AllCare, consistent with Exhibit A, shall collect and pass-on to Vericel, [***].
In order for the Parties to segregate payments made to AllCare for the Product,
AllCare agrees to utilize a billing system for the Product that is either
separate or walled-off from other funds it receives. The Parties shall agree on
the specifics of such a system and Vericel shall have access to such a system
for the purpose of determining compliance with this Agreement.



1.9 AllCare agrees to utilize Vericel’s web-based data hosting portal and to
cooperate with Vericel and its vendors to ensure the complete, orderly, and
secure transfer of data between Vericel (including Vericel’s vendors) and
AllCare. At a frequency, format, and detail level agreed upon by the Parties,
Vericel may provide reports to AllCare or other information from the Vericel’s
web-based platform.


1.10.
Vericel shall be responsible for any acts or omissions by its contractor.



2.
Dispensing and Shipment of Product. AllCare will coordinate with Vericel to
ensure the dispensing of Product by AllCare on the [***] day Product is received
by AllCare. From Monday to Saturday, AllCare, in coordination with Vericel,
shall pick-up Product at Vericel’s manufacturing facility at 64 Sidney Street,
Cambridge, MA 02139 and transport the Product to AllCare’s pharmacy location in
Northborough, MA. During such transport, [***] shall bear the risk of loss. On
Sundays, [***] shall be responsible for transporting Product to AllCare’s
pharmacy and shall bear the risk of loss during such transport. Upon dispensing
the Product, which shall be the [***] day as the Product is received by AllCare,
AllCare shall coordinate for the Product’s pick-up by Vericel or its agent at
AllCare’s pharmacy. [***] shall be responsible for shipping the dispensed
Product to the customer identified in the order and shall bear the risk of loss
during transport from AllCare’s pharmacy to the customer. For purpose of
dispensing the Product, the title to the Product shall transfer to AllCare upon
AllCare’s possession of the Product.



3.
Standard of Care. AllCare shall maintain all applicable licenses or
certifications, including DEA numbers, and will dispense the Product in
accordance with applicable professional standards and applicable federal, state
and local laws, rules, regulations and guidelines (collectively, "Standards and
Legal Requirements"). AllCare shall maintain internal controls to facilitate
compliance with its obligations under this Agreement. In the event AllCare
receives a notice from any governmental authority regarding its obligations
pertaining to Standards and Legal Requirements that have a material adverse
effect on its ability to



2 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


comply with this Agreement, AllCare shall notify Vericel and provide Vericel
with any non-confidential documentation reasonably related to such inquiry.
4.
Obligation of the Parties.



4.1.
Financial and Credit Position. Each Party will maintain a financial condition
reasonably satisfactory to the other. If, during the Term, the financial
condition of a Party is impaired or unsatisfactory, the other Party may require
such Party to perform its obligations in advance or provide other reasonable
adequate assurances of performance.



4.2.
Compliance with Laws. Each Party shall maintain all federal, state and local
registrations necessary to comply with this Agreement and will immediately
notify the other Party of any denial, revocation or suspension of any such
registration. Each Party will comply with all Standards and Legal Requirements
applicable to performance of its obligations under this Agreement, including
without limitation, (i) Drug Quality and Security Act, (ii) federal and state
Food, Drug and Cosmetics Acts; (iii) federal and state Anti-kickback laws; (iv)
any federal, state or local statutes, regulations, rules, guidelines or manuals
relating to dispensing pharmaceutical products; (v) guidelines of the Joint
Commission on Accreditation of Healthcare Organizations; (vi) federal, state or
local laws relating to billing or sales practices; (vii) Health Insurance
Portability and Accountability Act of 1996 and applicable regulations. In the
event there is any change in law, regulation or interpretation thereof that has
the effect of prohibiting any right or obligation of a Party under the Agreement
that is material to the Party's rights and obligations under this Agreement or
materially and adversely affects such right or obligation, the Parties shall
meet in good faith to mutually agree on an appropriate amendment to this
Agreement to reflect the changed circumstances.



In addition, each Party will comply with all laws, including reporting or
reflecting discounts, rebates and other price reductions pursuant to 42 USC Sec.
1320a-7b(b)(3)(A) on cost reports, invoices or claims submitted to federal or
state healthcare programs, retaining invoices and related pricing documentation
and making them available on request as required.


4.3
Debarment/Exclusion. Each Party represents and certifies that it and any person
or entity employed or engaged by it including, without limitation, employees,
contractors, or agents who will provide Services in connection with this
Agreement (collectively, “Personnel”) are not currently:

(i)
excluded, debarred, suspended or otherwise ineligible to participate in federal
health care programs as defined in 42 U.S.C. § 1320a-7b or in federal
procurement or non­ procurement activities as defined in Executive Order 12689
(collectively, “ Ineligible”);



(ii)
debarred pursuant to the Generic Drug Enforcement Act of 1992, 21 U.S.C. §
335(a), as amended, or any similar state law or regulation (“Debarred”);





3 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


(iii)
excluded by the Office of Inspector General pursuant to 42 U.S.C. § 1320a-7, et
seq. or any state agency from participation in any federal or state health care
program as defined in 42 U.S.C. § 1320a-7 and 42 U.S.C. § 1320a-7b (“Excluded”);
and/or



(iv)
otherwise disqualified or restricted by the FDA pursuant to 21 CFR § 312.70 or
any other regulatory authority (“Disqualified”).



Each Party represents and certifies that it will not utilize any Ineligible,
Debarred, Excluded or Disqualified Personnel to provide any Services hereunder.
During the Term, if a Party or any Personnel becomes Ineligible, Debarred,
Excluded or otherwise Disqualified, the Party shall immediately notify the other
in writing within five (5) business days. Upon receipt of such notice, or if a
Party becomes aware of any Ineligibility, Debarment, Exclusion or
Disqualification, the Party shall have the right to terminate this Agreement
immediately and shall retain all claims, causes of action, defenses, and other
rights that the Party may have at law or inequity. Each Party represents and
warrants that it has no actual knowledge of any conduct for which the Party or
Personnel could be Ineligible, Debarred, Excluded or Disqualified.


4.4
Proper Handling and Storage. Vericel and AllCare agree to handle and store
Product in a manner which will assure that the quality of Product is maintained.



4.5
Adverse Event and Product Complaint Reporting. During the course of this
Agreement, if AllCare becomes aware of an adverse event associated with use of a
Vericel product (whether or not expected or labeled), Consultant shall report
the adverse event to Vericel within 1 working day, by email at
PatientSafety@vcel.com or by telephone at 1-800-453-6948 or in any of the
following forms: (i) CIOMS I; (ii) Med Watch; or (iii) adverse event reporting
form (electronic or hardcopy). Information reported shall include: patient
identifiers, reporter (including reporter name and contact information), the
suspect product information (drug, dose, route, date of administration), and
details regarding the adverse event. If Vericel concludes that the AllCare
should be trained on Vericel’s Adverse Event Reporting policy, AllCare agrees to
cooperate to complete such training.



4.6
Product Informational Materials. If requested by AllCare, Vericel shall provide
AllCare, at no cost, reasonable amounts of applicable supplies of materials
describing the Product as prepared by Vericel in the ordinary course of
Vericel's marketing of the Product, including for example, Product FAQs and fact
sheets. AllCare shall not make any changes or provide supplemental information
to any descriptive, educational, promotional or other Product-related materials
supplied by Vericel without the prior written authorization of Vericel.
Moreover, AllCare shall not distribute any descriptive, educational, promotional
or other Product-related materials created or developed by AllCare or any third
Party without the prior written authorization of Vericel.



4.7
Records Retention and Audit. The Parties shall maintain complete and accurate
records of all transactions related to the conduct of business under this
Agreement. During the Term of this Agreement and for a period of [***]
thereafter both Parties shall retain records pertaining to transactions
undertaken pursuant to this Agreement



4 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


and permit inspection of these records by a mutually acceptable third Party
auditor subject to a mutually agreeable nondisclosure agreement. Any audit shall
be upon reasonable prior written notice, at the expense of the initiating Party
and shall be conducted during regular business hours in a manner so as not to
unduly interfere with the other Party's normal business operations. Such audit
and inspection must be reasonable in time and in scope, and shall be conducted
no more than once annually (unless for reasonable cause). If based on any such
inspection or audit it is determined that a Party has: (i) received excess
credits; (ii) taken any unearned discounts; or (iii) been underpaid, the Party
against whom such finding has been made shall immediately pay any such sums,
subject to the other Party's right to offer evidence to dispute such inspection
or audit finding.


In addition to the Audit provision above, the Parties agree that, in the event
of a dispute between the Parties or in the event the Parties encounter
difficulty with any Payor, the Parties will cooperate to share with one another
or a Party’s contractor, subject to the confidentiality provisions of this
Agreement, any relevant documents.


4.8
Recalls. In the event that (i) any governmental agency or authority issues a
request or directive or orders that the Product be recalled or retrieved, (ii) a
court of competent jurisdiction orders that the Product be recalled or
retrieved, or (iii) Vericel reasonably determines that the Product should be
recalled, retrieved or a "dear doctor" letter is required relating to
restrictions on use of Product, AllCare will provide Vericel with any reasonable
assistance requested by Vericel, and the Parties will take all agreed to
corrective actions. Vericel will be responsible for all of the expenses of such
activities, except to the extent the event causing the recall results from a
breach of any of AllCare's obligations under this Agreement or AllCare's
negligence or willful misconduct. For purposes of this Agreement, the expenses
may include, but are not limited to, the expenses of notification and return or
destruction (if authorized by Vericel) of the Product, the cost of replacement
of the Product, and any costs directly associated with the distribution of
replacement Product. AllCare and Vericel will cooperate fully with one another
in conducting any activity contemplated by this provision. AllCare will arrange
for the destruction of Product lawfully recalled only upon Vericel's (or any
regulatory authority's) written instruction to arrange for the destruction of
such Product.



5.
Warranty/Indemnification.



5.1
Warranty. Vericel warrants and represents to AllCare that: (i) Vericel will
convey to AllCare good title to the Product, free and clear of all security
interest, liens or other encumbrances; (ii) Vericel has manufactured, packaged
and is selling the Product in compliance with all Standards and Legal
Requirements; and (iii) as of the date of delivery, the Product will be free
from material defects in materials and workmanship and will conform to Vericel's
specifications. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
CONTINUING GUARANTY (AS DEFINED BELOW), THE WARRANTIES SET OUT IN THIS AGREEMENT
ARE IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTIBILITY OR
FITNESS FOR A PARTICULAR PURPOSE.



5 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




5.2
Indemnification by Vericel. Vericel agrees to indemnify and hold harmless
AllCare, its Affiliates and the officers, directors and employees of each of
them, from and against all damages, expenses, claims, judgments and liabilities
including, reasonable attorneys' fees ("Claims"), incurred by AllCare arising
from or in connection with (1) Vericel's manufacturing, processing, labeling,
marketing, storage, handling or sale of Product; (2) third Party Claims that the
Product [***] or any other standards and legal requirements; (3) label,
promotional literature, or other information concerning the Product provided by
Vericel; (4) Payor claims for recoupment of any payments to Vericel for
Products; or (4) any negligent, grossly negligent, or willful act or omission by
Vericel in the performance of its obligations under this Agreement, except to
the extent subject to AllCare’s Indemnification obligations.



5.3
Indemnification by AllCare. AllCare agrees to indemnify and hold harmless
Vericel, its Affiliates and the officers, directors and employees of any of
them, from and against all Claims incurred by Vericel arising from or in
connection with (1) any negligent, grossly negligent, or willful act or omission
by AllCare in the performance of its obligations under this Agreement; (2) any
third Party claim arising from AllCare’s negligent actions related to the
Products; or (3) AllCare's breach of this Agreement.



5.4. Limitation of Liability. Except for any third Party claims of
indemnification and claims which arise from a Party’s gross negligence or
willful actions, in no event will either Party be liable to the other for any
incidental, indirect or consequential damages, including damages for lost
profits or lost opportunity costs as a result of any Claim asserted by the other
Party, whether in contract or in tort, arising out of or related to this
Agreement.


5.5
Insurance. AllCare shall maintain primary, noncontributory medical professional
insurance and Commercial General Liability insurance of not less than [***] per
occurrence for claims relating to Services. If the required insurance is
underwritten on a "claims made" basis, the insurance must include a provision
for an extended reporting period ("ERP") of not less than twenty-four months;
AllCare further agrees to purchase the ERP if continuous claims made insurance,
with a retroactive date not later than the date of this Agreement, is not
continually maintained or is otherwise unavailable. Self-insured retentions
and/or deductibles shall be at AllCare's sole discretion and responsibility.
AllCare warrants that it has sufficient assets to cover any self-insurance or
retained risk. Upon request, AllCare will promptly provide satisfactory evidence
of the required insurance.



6.
Taxes. Each Party shall be responsible to pay or collect any federal, state or
local taxes, including excise, sales, use or other taxes ("Taxes") arising from
the Party’s performance under this Agreement.



7.
Term/Termination.



7.1
Term.    The term of this Agreement will commence on the Effective Date and
continue for a period of two (2) years thereafter (the "Term"). The Parties may
renew



6 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


the agreement for two (2) additional two (2) year terms, upon mutual agreement
providing ninety (90) days’ notice of their intention to renew or terminate.


7.2
Termination. This Agreement may be terminated by the Parties as follows:



a.
Either Party may terminate this Agreement for any reason upon ninety (90) days'
written notice to the other Party.



b.
In addition to other available remedies, either Party may immediately terminate
this Agreement for cause upon written notice to the other Party upon the other
Party's:



1.
(i) filing an application for or consenting to appointment of a trustee,
receiver or custodian of its assets; (ii) having an order for relief entered in
Bankruptcy Code proceedings; (iii) making a general assignment for the benefit
of creditors; (iv) having a trustee, receiver, or custodian of its assets
appointed unless proceedings and the person appointed are dismissed within
thirty (30) days; (v) insolvency within the meaning of Uniform Commercial Code
Section 1-201 or failing generally to pay its debts as they become due within
the meaning of Bankruptcy Code Section 303(h)(l), as amended; or,
(vi) certification in writing of its inability to pay its debts as they become
due (and either Party may periodically require the other to certify its ability
to pay its debts as they become due) (collectively, "Bankruptcy"); or



2.
failure to perform any material obligation and such failure continues for sixty
(60) days after it receives notice of such breach from the non-breaching Party;
provided, however, if the other Party has commenced to cure such breach within
such sixty (60) days, but such cure is not completed within such sixty (60)
days, it will have a reasonable time to complete its cure if it diligently
pursues the cure until completion.



7.3
Effect of Termination. Upon expiration or earlier termination of this Agreement:



a.
Each Party will immediately pay the other Party all amounts due under any
invoice or credit memo;



b.
The Parties agree to cooperate with one another and use commercially reasonable
efforts to ensure a smooth transition up to and through the termination date,
including complying with the terms of this Agreement regarding the submission
and collection of claims. The Parties also agree that the terms of this
Agreement related to the collection of claims shall continue for a period of
[***] following the expiration or termination of the Agreement.



8.
General Provisions



8.1
Neither Vericel nor AllCare will be liable to the other for failing or delaying
the performance of any obligations under this Agreement where such failure or
delay arises out of a cause beyond the reasonable control of the Party claiming
relief, including, without limitation, storms, floods, other acts of nature,
fires, explosions,



7 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


riots, war or civil disturbance, national strikes or other industry wide labor
unrest, embargoes and other governmental actions or regulations that would
prevent a Party from performing an obligations hereunder ("Force Majeure"). The
Party claiming to be delayed by reason of an event of Force Majeure shall
promptly notify the other Party in writing of any actual or anticipated delays
and take all necessary steps to avoid, overcome or end delays without additional
cost to the other Party. The notice shall contain particulars as to the nature
of the claimed event of Force Majeure, the date of commencement of the event and
the anticipated date on which the event is anticipated to cease. The Party
claiming to be delayed by reason of an event of Force Majeure shall take all
reasonable steps to mitigate the effect of delays. Such steps shall include
advanced planning and contingency planning.


8.2
During the Term, each Party may find it necessary to disclose confidential and
proprietary information to the other ("Information"). Information may include
but is not limited to [***] for Product by AllCare or Vericel, delivery
schedules, manufacturing schedules, [***] amounts and [***]. During the Term and
for three years after, regardless of any termination earlier than the expiration
of the Term, each Party will maintain Information in confidentiality and may not
reveal the Information to third Parties without the written consent of the
disclosing Party, except as required by law. Each Party will use Information
only for the purposes of this Agreement. These restrictions do not apply to
Information that:



(1)
is in the public domain at the time of disclosure or afterward, other than by
breach of this Agreement by the Party receiving the Information;



(2)
the receiving Party can establish by documentary evidence was in its lawful
possession at the time of disclosure by the other Party;



(3)
is in the possession of the receiving Party from third Parties not under an
obligation to maintain its confidentiality;



(4)
is independently developed by employees of the receiving Party where such
employees had no access to Information as shown by documentary evidence; or



8.3
If either party (with respect to the other party’s Confidential Information) is
required or requested to disclose the same by law, court or Regulatory Authority
order, subpoena, interrogatory, request for admission, demand or other similar
process of Law, such disclosure shall be permitted; provided, however, that the
receiving party shall promptly notify the disclosing party of the existence and
terms of such legal process and provide the disclosing party a copy of the
demand or request, and reasonably assist (at the disclosing party’s cost and
expense) the disclosing party’s efforts to obtain a protective order or such
other relief as may be available to prevent or limit such disclosure.



8.4
This Agreement is the entire and only understanding between the Parties as to
its subject matter and supersedes all prior promises, agreements or
understandings between the Parties. This Agreement may be executed in
counterparts. All attachments to this Agreement are incorporated by this
reference. This Agreement



8 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


may be amended only in a writing signed by duly authorized representatives of
Vericel and AllCare. Any waiver or delay by any Party in enforcing this
Agreement will not deprive that Party of the right to take appropriate action at
a later time or due to another breach. All provisions of this Agreement will be
deemed to be severable.


8.5
This Agreement may not be assigned by either Party without the written consent
of the other Party, whose consent shall not be unreasonably withheld.



8.6
All notices, claims, certificates, requests, demands and other communications
under this Agreement must be in writing and delivered personally or sent by
facsimile transmission, nationally-recognized express courier, or United States
registered or certified mail, return receipt requested, addressed as follows.
Items delivered personally will be deemed delivered on the date of actual
delivery. Items sent by facsimile will be deemed delivered on the day sent if
sent during normal business hours of the receiving Party (or, otherwise, on the
first business day after the date of transmission). Items sent by certified or
registered mail will be deemed delivered three (3) business days after mailing.
Either Party may change its contact information by a written notice delivered
pursuant to this Section.



If to Vericel:                    With a Copy to:


Vericel Corporation                 Vericel Corporation    
64 Sidney Street                64 Sidney Street
Cambridge, MA 02139            Cambridge, MA 02139
Attn: Chief Operating Officer        Attn: General Counsel


If to AllCare:


AllCare Plus Pharmacy Inc.
50 Bearfoot Road
Northborough, MA 01532
Attn: Mark Janian, CCO
 
8.7
Captions in this Agreement are intended for convenience of reference only.
Words, regardless of the number and gender specifically used, will be construed
to include any other number, singular or plural, and any gender, masculine,
feminine, or neuter, as the context requires. "And" includes "or." "Or" is
disjunctive but not necessarily exclusive. "Including" means "including but not
limited to." This Agreement will be interpreted as if written jointly by the
Parties. This Agreement will benefit, and be binding upon, the successors and
assigns of the patties. The relationship between the Parties is that of
independent contractors and not partners, joint ventures, principal and agent or
employer and employee. Time is of the essence in the performance of all
obligations under this Agreement.





9 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


8.8
Neither party shall issue or release any announcement, statement, press release
or other publicity or marketing materials relating to this Agreement without the
prior consent of the other party (which consent shall not unreasonably be
withheld or delayed); provided, however that either Vericel or AllCare may
identify the other as a provider or customer of services hereunder without
obtaining the consent of the other party. If Vericel files a copy of this
Agreement with any regulatory authority or any stock exchange, Vericel shall, to
the extent permitted by law or the rules of any applicable stock exchange,
redact or otherwise obtain confidential treatment of any of the pricing or other
confidential terms set forth in this Agreement.

8.9
Neither Party's failure to insist on performance of any term, condition, or
instruction nor failure to exercise any right or privilege or its waiver of any
breach, shall thereafter be construed to constitute a waiver of such term,
condition, instruction, right or privilege. No consent or waiver, expressed or
implied, by a Party to the performance by the other Party or of any breach or
default by the other Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Party of the same or any other obligations of such
other Party hereunder. The giving of consent by a Party in any one instance
shall not limit or waive the necessity to obtain such Party's consent in any
future instance. No waiver of any rights under this Agreement shall be binding
unless it is in writing and signed by the Party waiving such rights.



8.10
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.



IN WITNESS WHEREOF, the Parties executed this Agreement as of its Effective
Date.


Vericel Corporation                    AllCare Plus Pharmacy


/s/ Daniel Orlando                    /s/ Daniel Apelian
Dan Orlando, Chief Operating Officer            President & CEO








10 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


EXHIBIT A -- PAYMENT TERMS AND PRICING




1.
Product.



Product, under this Agreement is defined as:


 
Product
NDC Number
 
MACI
69866-1030-01
 
MACI
69866-1030-02



2.
Payment Terms.



A.
Vericel shall pay AllCare [***] for each Patient to whom Product is dispensed.
If a customer receives more than one Product within the same order, AllCare
shall receive [***].



B.
At the end of each [***], AllCare shall invoice Vericel for Product dispensed
during the [***]. Vericel shall pay the undisputed amounts of the invoice within
[***] days of its receipt.



C.
On a [***] basis, AllCare shall remit to Vericel all reimbursement [***] related
to the Product received by AllCare. Such payments shall include the case number
and other identifiers agreed to by the Parties.



D.
All [***] payments for the Product (“Vericel Funds”) shall be deposited into a
bank account maintained by and in the name and sole control of Vericel (the
“Vericel Account”). In conjunction with each deposit, AllCare shall remit to
Vericel a schedule detailing the cases for which a payment was deposited into
the account including the case number and the amount deposited for each case..



E.
In addition to the remitting of payment into the Vericel Account, AllCare shall
update, on a [***] basis, the payment status of submitted Cases to Vericel and
its contractors through the web-based data sharing platform or other mutually
agreed upon method.



F.
All payments (including interest payments, if any) for the Product received by
AllCare after the expiration or termination of this Agreement shall be the sole
property of Vericel and shall be remitted to Vericel in accordance with this
Agreement.



G.
AllCare represents and warrants that the billing and collection procedures set
forth in this Agreement comply with all applicable laws and with each of
AllCare’s Payor agreements.



H.
The Parties agree that such fees are not designed nor constitute inducements for
AllCare to utilize or recommend the utilization of Vericel Products under
federal and/or similar state laws. AllCare shall properly disclose and otherwise
comply with applicable law.





11 9024894_1

--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


I.
In the event that any Payor recoups any amounts paid to AllCare for Products,
whether by requiring payment from AllCare or by offsetting the recoupment amount
from amounts owed by a Payor to AllCare for pharmacy benefits, Vericel shall
reimburse AllCare for the amount of such recoupment.



12 9024894_1